Citation Nr: 1440865	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1975 to December 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction is currently with the RO in Portland, Oregon.

The case was previously before the Board in May 2012 and February 2013, when it was remanded for additional development. 

The Veteran initially requested a hearing before the Board.  However, in an April 2011 communication, the Veteran asked to cancel his hearing request.  Therefore, his hearing request is considered withdrawn.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

PTSD is shown to have developed as a result of active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has PTSD as a result of active service.  
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(f) (2013).

The Veteran has claimed stressors of being physically assaulted several times while in active service.  The Veteran was first diagnosed with PTSD in or around 2009, and that diagnosis has been confirmed on multiple occasions by treating psychologists at VA, private mental health professionals, and VA examiners.  Most of the medical opinions on record agree that the Veteran has PTSD.  The latest VA examination from August 2013 also confirmed that the Veteran's PTSD was at least as likely as not caused by or related to active service and the physical assaults and humiliation he experienced while in active service, which the examiner opined did occur.  The Board finds that the August 2013 medical opinion is the most probative evidence of record and establishes that the Veteran has PTSD that is etiologically related to, or the result of, active service. 

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for PTSD is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issue of TDIU is made.

The Veteran is now service-connected for PTSD.  However, the RO has not yet assigned the Veteran a disability rating or effective date.  Those issues are inextricably intertwined with the claim for TDIU.  Therefore, the Board must remand the claim for TDIU for a rating and effective date to be assigned for service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1. Assign the Veteran a disability percentage rating for his now-service connected PTSD, as well as an effective date for his disability.  

2. Then, readjudicate the claim for TDIU. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


